The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on February 24, 2021, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: February 24, 2021




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

 In re:                                                   )            Chapter 7
                                                          )
 RICHARD M. OSBORNE,                                      )            Case No. 17-17361
     Debtor.                                              )
                                                          )            Judge Arthur I. Harris
                                                          )
 KARI B. CONIGLIO,                                        )
     Plaintiff.                                           )            Adversary Proceeding
                                                          )            No. 20-1013
 v.                                                       )
                                                          )            PRETRIAL MINUTES
 RICHARD M. OSBORNE, SR.,                                 )
 et al.,                                                  )
         Defendants.

          APPEARANCE BY:                    M. Duhamel, for trustee
                                            F. Schwieg, for debtor
                                            J. Levinson, for Rigrtona Holding Company, LLC
                                            and Osair, Inc.
                                            M. Moran and J. Svete, for Diane Osborne
                                            individually and as Trustee of the Diane M.
                                            Osborne Trust
                                            T. Palmer, for Huntington National Bank




20-01013-aih         Doc 21       FILED 02/24/21          ENTERED 02/24/21 16:51:11                  Page 1 of 2
      The Court held a pretrial conference on February 23, 2021. The Court

adjourned the pretrial to 1:30 P.M. on August 10, 2021.

      IT IS SO ORDERED.




                                         2




20-01013-aih   Doc 21   FILED 02/24/21   ENTERED 02/24/21 16:51:11   Page 2 of 2
